DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/25/2021 was considered and placed on the file of record by the examiner.
 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

In its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. {“Alice Corp.’’), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._(2012) {Mayo), to analyze claims directed towards laws of nature and abstract idea. Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims). Therefore, the analysis applied to the system claimed in claims 1-8, 10, 12, 14-20. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(1). First, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Next, determine if the claim is directed towards a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The two-part test provided in Alice Corp. to determine whether a claim directed towards an abstract idea is statutory under § 101 requires an evaluation to determined 1) whether the claims is directed to an abstract idea and 2) if an abstract idea is present in the claim, whether the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas reference in Alice Corp. include:
-    Fundamental economic principles
-    Certain methods of organizing human activities
-    An idea of itself
-    Mathematical relationships/formulas

The claims 1-8, 10, and 12-20 recite a series of image data gathering steps that include viewing an image and determining the different regions in the image such as group of image pixels that satisfy a motion criteria and group of pixels that represent a ground plane.  The recited steps are mental processes that are merely performed in the human mind by observing the image regions.  For example, the claims state “obtaining a first set of images of a scene from a camera; determining a ground plane from the first set of images of the scene; obtaining a second set of images of the scene after the first set of images of the scene is obtained; determining that movement shown by a group of pixels in the second set of images of the scene satisfies motion criteria; determining that the ground plane corresponds with at least a portion of the group of pixels; and in response to determining that movement shown by the group of pixels in the second set of images of the scene satisfies motion criteria, and that the ground plane corresponds with at least a portion of the group of pixels, classifying the group of pixels as showing ground plane based motion.”
In accordance with judicial precedent, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. Under the procedure, if a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to affect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In this instance, this judicial exception is not integrated into a practical application because the claims merely detect image regions and determine, based on location and pixel values, whether the regions are motion pixels, ground plane pixels, or object pixels.  The claims do not provide an improvement to the functionality of a computer or image analysis technical field; the claims are not implemented with or used with a particular machine; the claims do not transform an article to a different state or thing when locating the groups of pixels; and the claims do not provide a meaningful way of analyzing image regions in the image analysis technical environment.

It is possible that a claim that does not ‘‘integrate’’ a recited judicial exception is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.  Along these lines, the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).

Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
-    Improvements to another technology or technical field
-    Improvements to the functioning of the computer itself
-    Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
-    Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
-    Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry

The claims 1-8, 10, and 12-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to viewing an image and determining the image regions.  
The claims do not include additional elements that are sufficient to amount to significantly more than generalized steps well-known and routine in the art to be performed on a generic computer to “obtaining a first set of images of a scene from a camera; determining a ground plane from the first set of images of the scene; obtaining a second set of images of the scene after the first set of images of the scene is obtained; determining that movement shown by a group of pixels in the second set of images of the scene satisfies motion criteria; determining that the ground plane corresponds with at least a portion of the group of pixels; and in response to determining that movement shown by the group of pixels in the second set of images of the scene satisfies motion criteria, and that the ground plane corresponds with at least a portion of the group of pixels, classifying the group of pixels as showing ground plane based motion.”
The image region detecting steps are routine image data gathering that determine features and location of regions in images, and can be routinely performed by a generic computer.  The claims merely recite abstract ideas of viewing groups of pixels in images, determining whether the groups of pixels satisfy a motion criteria and whether the group of pixels are part of a ground plane.  
In claims 1-8, 10, and 12-20, the steps are tied to a processor; however, combining the steps with a generic processor is not significant.  Such steps would be routinely used by those of ordinary skill in the art to identify the state of regions captured in an image.  Therefore, the additional steps do not add significantly more to the abstract idea.  Claims 1-8, 10, and 12-20 are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, 14-18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motomura et al. (US 2009/0096879).

Regarding claim 1, Motomura teaches a method, comprising: 
obtaining a first set of images of a scene from a camera (see figure 9, para. 0006, where Motomura discusses obtaining images using a camera);
determining a ground plane from the first set of images of the scene (see para. 0006, where Motomura discusses detecting ground surface);
obtaining a second set of images of the scene after the first set of images of the scene is obtained (see para. 0068, where Motomura discusses identifying pixel difference over a number of frames);
determining that movement shown by a group of pixels in the second set of images of the scene satisfies motion criteria (see figure 16A, para. 0126, where Motomura discusses stationary object motion vector detection threshold);
determining that the ground plane corresponds with at least a portion of the group of pixels (see figure 16A,  para. 0126, where Motomura discusses detecting ground features);
and in response to determining that movement shown by the group of pixels in the second set of images of the scene satisfies motion criteria, and that the ground plane corresponds with at least a portion of the group of pixels, classifying the group of pixels as showing ground plane based motion (see figure 16A, para. 0126, 0189, where Motomura discusses detecting motion vectors of stationary ground region).

Regarding claim 2, Motomura teaches wherein each image of the first set of images includes a plurality of scene segments, each scene segment comprising a group of pixels in the image that correspond to the same object in the scene (see figure 16A, para. 0115-0116, 0119, where Motomura discusses similarity of stationary object motion vectors).

Regarding claim 11, Motomura teaches wherein determining that movement shown by the group of pixels in the second set of images of the scene satisfies motion criteria comprises: determining an average motion flow of the group of pixels; and based on the average motion flow of the group of pixels, determining that the movement shown by the group of pixels satisfies motion criteria (see para. 0135, 0217, where Motomura discusses calculating the average of motion vectors of image objects).

Regarding claim 14, Motomura teaches wherein the first set of images comprises one or more images that were each selected based on image criteria (see figure 9, figure 16A, para. 0135, 0217, where Motomura discusses capturing a set of images with motion).

Regarding claim 15, Motomura teaches wherein the image criteria comprises at least one of criteria for an illumination level, criteria for a level of camera stillness, or criteria for an amount of detected object motion in an image (see figure 9, figure 16A, para. 0116, where Motomura discusses capturing a set of images and determining motion event).

Regarding claim 16, Motomura teaches comprising: in response to classifying the group of pixels as showing ground plane motion, determining that a ground plane motion event has occurred; and performing one or more monitoring system actions based on the ground plane motion event. (see figure 9, figure 16A, para. 0116, where Motomura discusses capturing a set of images and determining motion event).

Claim 17 is rejected as applied to claim 1 as pertaining to a corresponding system.
Claim 18 is rejected as applied to claim 2 as pertaining to a corresponding system.
Claim 20 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer-readable medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 2009/0096879) in view of Douillard et al. (US 2018/0364717).

Regarding claim 3, Motomura does not expressly teach wherein determining the ground plane from the first set of images of the scene comprises, for each scene segment: assigning a label indicating an object that the scene segment depicts; and based on the label indicating the object that the scene segment depicts, classifying the scene segment as a ground-plane segment or a non-ground plane segment.  However, Douillard teaches wherein determining the ground plane from the first set of images of the scene comprises, for each scene segment: assigning a label indicating an object that the scene segment depicts; and based on the label indicating the object that the scene segment depicts, classifying the scene segment as a ground-plane segment or a non-ground plane segment (see para. 0056, where Douillard discusses annotating a ground plane, static objects, and dynamic objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Motomura with Douillard to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform image region detection and motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Motomura in this manner in order to improve performance of image region detection and motion detection by assigning labels that assist in properly classify image regions such as the ground and on-ground regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Motomura, while the teaching of Douillard continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of assigning labels to image regions using the classification system to properly distinguish distinct regions.  The Motomura and Douillard systems perform image region detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 19 is rejected as applied to claim 3 as pertaining to a corresponding system.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 2009/0096879) in view of Brumitt (US 6,658,136).

Regarding claim 4, Motomura does not expressly teach wherein determining the ground plane from the first set of images of the scene comprises: generating a ground plane image, the ground plane image comprising: a ground plane including the ground-plane segments; and a non-ground plane including the non-ground plane segments.  However, Brumitt teaches wherein determining the ground plane from the first set of images of the scene comprises: generating a ground plane image, the ground plane image comprising: a ground plane including the ground-plane segments; and a non-ground plane including the non-ground plane segments (see col. 9 lines 25-42, col. 10 lines 27-52, col. 13 lines 36-63, where Brumitt discusses defining the ground plane pixels and nonground people using image segmentation).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Motomura with Brumitt to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform image region detection and motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Motomura in this manner in order to improve performance of image region detection and motion detection by extracting ground and nonground regions to properly classify image regions such as the ground and on-ground regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Motomura, while the teaching of Brumitt continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of extracting ground and nonground regions to properly distinguish distinct regions.  The Motomura and Brumitt systems perform image region detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 5, Brumitt teaches wherein each pixel of the ground plane in the ground plane image has a first pixel value and each pixel of the non-ground plane in the ground plane image has a second pixel value (see col. 10 lines 27-52, col. 11 lines 11-21, where Brumitt discusses segmenting the image using pixel values).
The same motivation of claim 4 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Motomura with Brumitt to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform image region detection and motion detection.  

Regarding claim 6, Brumitt teaches wherein determining that the ground plane corresponds with at least a portion of the group of pixels comprises identifying pixels of the group of pixels that correspond to ground plane pixels in the ground plane image (see col. 10 lines 27-52, col. 11 lines 11-21, where Brumitt discusses segmenting the image using pixel values).
The same motivation of claim 4 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Motomura with Brumitt to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform image region detection and motion detection.  

Regarding claim 7, Brumitt teaches wherein identifying pixels of the group of pixels that correspond to ground plane pixels in the ground plane image comprises identifying pixels of the group of pixels that have the first pixel value in the ground plane image (see col. 10 lines 27-52, col. 11 lines 11-21, where Brumitt discusses segmenting the image using pixel values).
The same motivation of claim 4 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Motomura with Brumitt to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform image region detection and motion detection.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 2009/0096879) in view of Kim et al. (US 2015/0213617).

Regarding claim 8, Motomura does not expressly teach wherein determining that movement shown by a group of pixels in the second set of images of the scene satisfies motion criteria comprises selecting the group of pixels by: determining, for each pixel in the second set of images, a motion flow for the pixel; based on the motion flow for each pixel, classifying each pixel as a motion pixel or a non-motion pixel; and identifying a cluster of motion pixels in the second set of images based on a (i) a similarity of flow orientation of the motion pixels to each other and (ii) a proximity of the motion pixels to each other, wherein the cluster of motion pixels comprises the selected group of pixels.
However, Kim teaches wherein determining that movement shown by a group of pixels in the second set of images of the scene satisfies motion criteria comprises selecting the group of pixels by: determining, for each pixel in the second set of images, a motion flow for the pixel (see figure 3, figure 4, para. 0045, where Kim discusses detecting motion vectors); based on the motion flow for each pixel, classifying each pixel as a motion pixel or a non-motion pixel; and identifying a cluster of motion pixels in the second set of images based on a (i) a similarity of flow orientation of the motion pixels to each other and (ii) a proximity of the motion pixels to each other, wherein the cluster of motion pixels comprises the selected group of pixels (see figure 3, figure 4, para. 0045, where Kim discusses clustering similar motion vectors based on their direction and proximity).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Motomura with Kim to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform image region detection and motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Motomura in this manner in order to improve performance of image region detection and motion detection by clustering related regions with similar orientation and close proximity to properly segment and classify image regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Motomura, while the teaching of Kim continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of clustering regions with similar motion orientation and proximity to properly distinguish distinct regions.  The Motomura and Kim systems perform image region detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 2009/0096879) in view of Kim et al. (US 2015/0213617) in view of Chen et al. (US 2018/0046858).

Regarding claim 9, Motomura and Kim do not expressly teach wherein determining that movement shown by a group of pixels in the second set of images of the scene satisfies motion criteria comprises selecting the group of pixels by: determining, for each pixel in the second set of images, a motion flow for the pixel; based on the motion flow for each pixel, classifying each pixel as a motion pixel or a non-motion pixel; identifying a cluster of motion pixels in the second set of images based on a  (i) a similarity of flow orientation of the motion pixels to each other and (ii) a proximity of the motion pixels to each other; and generating a bounding box around the cluster of motion pixels, the bounding box comprising the smallest rectangular box that envelopes the cluster of motion pixels, wherein the pixels enveloped by the bounding box comprise the selected group of pixels.
However, Chen teaches wherein determining that movement shown by a group of pixels in the second set of images of the scene satisfies motion criteria comprises selecting the group of pixels by: determining, for each pixel in the second set of images, a motion flow for the pixel (see para. 0119, where Chen discusses detecting motion flow for image regions);
based on the motion flow for each pixel, classifying each pixel as a motion pixel or a non-motion pixel (see para. 0119, where Chen discusses detecting motion flow for image regions);
identifying a cluster of motion pixels in the second set of images based on a (i) a similarity of flow orientation of the motion pixels to each other and (ii) a proximity of the motion pixels to each other   (see para. 0119, where Chen discusses motion flow vectors with similar velocity and direction within a distance of each other); and generating a bounding box around the cluster of motion pixels, the bounding box comprising the smallest rectangular box that envelopes the cluster of motion pixels, wherein the pixels enveloped by the bounding box comprise the selected group of pixels (see figure 6C, para. 0119, where Chen discusses bounding box comprising motion flow vectors for image regions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Motomura and Kim with Chen to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform image region detection and motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Motomura and Kim in this manner in order to improve performance of image region detection and motion detection by placing a bounding box over clusters with similar orientation and close proximity to properly classify image regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Motomura and Kim, while the teaching of Chen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of placing bounding boxes over clusters with similar motion orientation and proximity to properly distinguish distinct regions with similar motion attributes.  The Motomura, Kim, and Chen systems perform image region detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 2009/0096879) in view of Chen et al. (US 2018/0046858).

Regarding claim 10, Motomura does not expressly teach wherein determining that movement shown by a group of pixels in the second set of images of the scene satisfies motion criteria comprises selecting the group of pixels by: detecting, in the second set of images, an object of interest; and generating a bounding box around the object of interest, wherein the pixels enveloped by the bounding box comprise the selected group of pixels.  However, Chen teaches wherein determining that movement shown by a group of pixels in the second set of images of the scene satisfies motion criteria comprises selecting the group of pixels by: detecting, in the second set of images, an object of interest; and generating a bounding box around the object of interest, wherein the pixels enveloped by the bounding box comprise the selected group of pixels (see figure 6C, para. 0119, where Chen discusses implementing a bounding box containing motion flow vectors).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Motomura with Chen to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform image region detection and motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Motomura in this manner in order to improve performance of image region detection and motion detection by placing a bounding box over clusters with similar orientation and close proximity to properly classify image regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Motomura, while the teaching of Chen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of placing bounding boxes over clusters with similar motion orientation and proximity to properly distinguish distinct regions with similar motion attributes.  The Motomura and Chen systems perform image region detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 12, Motomura does not expressly teach wherein determining that the movement shown by the group of pixels in the second set of images of the scene satisfies motion criteria comprises: determining a uniformity of motion direction for the group of pixels; and based on the uniformity of motion direction for the group of pixels, determining that the movement shown by the group of pixels satisfies motion criteria.  However, Chen teaches wherein determining that the movement shown by the group of pixels in the second set of images of the scene satisfies motion criteria comprises: determining a uniformity of motion direction for the group of pixels; and based on the uniformity of motion direction for the group of pixels, determining that the movement shown by the group of pixels satisfies motion criteria (see para. 0119, where Chen discusses detecting motion flow vectors with similar velocity and direction within a distance of each other).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Motomura with Chen to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform image region detection and motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Motomura in this manner in order to improve performance of image region detection and motion detection by extracting clusters with similar orientation and close proximity to properly classify image regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Motomura, while the teaching of Chen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of extracting clusters with similar motion orientation and proximity to properly distinguish distinct regions with similar motion attributes.  The Motomura and Chen systems perform image region detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 2009/0096879) in view of Sambonsugi et al. (US 6,335,985).

Regarding claim 13, Motomura does not expressly teach wherein determining that the ground plane corresponds with at least a portion of the group of pixels comprises at least one of (i) determining that a percentage of the group of pixels that correspond to ground plane pixels exceeds a threshold percentage, or (ii) determining that a number of pixels of the group of pixels that correspond to ground plane pixels exceeds a threshold number of pixels.  However, Sambonsugi teaches wherein determining that the ground plane corresponds with at least a portion of the group of pixels comprises at least one of (i) determining that a percentage of the group of pixels that correspond to ground plane pixels exceeds a threshold percentage, or (ii) determining that a number of pixels of the group of pixels that correspond to ground plane pixels exceeds a threshold number of pixels (see col. 16 lines 17-27, where Sambonsugi discusses comparing the number of pixels to a threshold to determine static background regions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Motomura with Sambonsugi to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform image region detection and motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Motomura in this manner in order to improve performance of image region detection and motion detection by applying a pixel quantity threshold to identify regions with a sufficiently large size indicative of ground image regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Motomura, while the teaching of Sambonsugi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of extracting applying a threshold that focuses on larger ground regions in the image.  The Motomura and Sambonsugi systems perform image region detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Stanard et al. (US 2020/0029013) discusses capturing video stream of a ground scene to detect and track motion.
Rush et al. (US 10,600,204) discusses identifying pixels within the field of view of a camera to detect object and background regions.
Sun et al. (US 2014/0254919) discusses obtaining foreground object region, moving object, and floor region.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663